DETAILED ACTION
	This Office Action is based on application 17/752,244 filed 24 May 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following claims are objected to due to informalities:
Claim 1, Line 8: “the non-sequential access pattern” should be “the first non-sequential access pattern”.  Antecedent basis is not otherwise provided for the term.
Claim 6: “the non-sequential access pattern” should be “the first non-sequential access pattern”.   See analogous objection to Claim 1.
Claim 10: “the non-sequential access pattern” should be “the first non-sequential access pattern”. See analogous objection to Claim 1.
Claim 15: “the non-sequential access pattern” should be “the first non-sequential access pattern”.   See analogous objection to Claim 1.
Claim 19: “the non-sequential access pattern” should be “the first non-sequential access pattern”.   See analogous objection to Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US PGPub 2017/0083443).

With respect to Claims 1, 10, and 19, WANG discloses a method/system comprising: 
detecting a first access by a first instruction at a first instruction address to a first memory portion (Fig 5, Step 501; ¶[0049] – a data pattern access record is created in response to a cache miss for a first memory access request {thus the access is ‘detected’}; “where, the first memory access request {analogous to ‘first instruction’} specifies an address {analogous to ‘first instruction address’} within a region of system memory (analogous to ‘first memory portion’}”); 
detecting a first access pattern to a set of addresses in the first memory portion  (¶[0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request); and 
in response to a miss by a second instruction at the first instruction address, and in response to the access pattern occurring, pre-fetching data according to the first access pattern (Fig 5, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; ¶[0049] – the blocks pre-fetched are identified by the data access pattern record; the broadest reasonable interpretation of the second instruction may be the first instruction per Claim 9/18).
WANG may not explicitly disclose wherein the access pattern is a non-sequential access pattern.
However, WANG states “Spatial locality refers to the tendency of a software program to call upon data items that are ‘close’ to one another in their respective system memory addresses” (¶[0033]) which at least suggests WANG’s invention is directed to pre-fetching data having spatial locality, and data items that are ‘close’ are not necessarily sequential.
As such, with the suggestions asserted by WANG, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration WANG’s explicit teachings and suggestions to have been able to modify WANG’s explicit teachings such that WANG’s pre-fetching procedure supported data access patterns that were non-sequential with a reasonable expectation of success.  A motivation for doing so would be to fully support access patterns that follow spatial locality without being sequential and potentially support access patterns that follow a different type of locality thus improving benefits of pre-fetching data including improving cache hit rates.

With respect to Claim 2, 11, and 20, WANG discloses the method/system of each respective parent claim.
WANG further discloses storing a first line entry in a line entry table in response to detecting the first access by the first instruction (¶[0040] – upon a miss at the LLC, if no record exists for the region, the record is immediately created for the region; ¶[0035] – Inset 310 shows an embodiment of the data access pattern information as it is stored in the reserve block; Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’}).  

With respect to Claims 3 and 12, WANG discloses the method/system of each respective parent claim.
WANG further discloses wherein the first line entry includes information for identifying an address for the first access and information for identifying an instruction pointer address for the first instruction (¶[0035-0036]; Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘address for the first access’} and offset {‘information for identifying an instruction pointer address’}). 

With respect to Claim 4 and 13, WANG discloses the method/system of each respective parent claim.
WANG further discloses wherein the first line entry corresponds to the first memory portion (¶[0035-0036] – each record identifies the particular region it corresponds to by identifying its region’s base address and offset in a first portion).  

With respect to Claim 5 and 14, WANG discloses the method/system of each respective parent claim.
WANG further discloses in response to detecting the first non-sequential access pattern, updating the first line entry to include a first set of access bits indicative of the non-sequential access pattern (¶[0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request).  

With respect to Claims 6 and 15, WANG discloses the method/system of each respective parent claim.
WANG further discloses wherein the non-sequential access pattern includes a plurality of misses (¶[0041] – the bit vector of the previously existing record is also updated to set the bit for the block that the recent memory access request that experienced the LLC cache miss falls within).  

With respect to Claims 7 and 16, WANG discloses the method/system of each respective parent claim.
WANG further discloses evicting the first line entry from the line entry table (¶[0047] – data pattern records may be evicted from the AGT (active generation table) to near memory; Fig 2 – System Memory 204 comprises Near Memory 207).  
WANG may not explicitly disclose evicting the first line entry to a region history table.
However, WANG states that (1) data pattern records may reside in a table, and (2) data pattern records may be evicted to and stored somewhere in a system memory which at least suggests the records evicted to system memory are then stored in a table on system memory.
As such, with the suggestions asserted by WANG, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration WANG’s explicit teachings and suggestions to have been able to modify WANG’s explicit teachings such that the data pattern records are stored in a table in system memory upon eviction with a reasonable expectation of success.  A motivation for doing so would be so that the data pattern records retain their data structure simplifying the storage of the records.

With respect to Claims 8 and 17, WANG discloses the method/system of each respective parent claim.
WANG further discloses wherein the pre-fetching occurs in response to the first line entry being in the region history table (¶[0049] – a previously existing data access pattern record may be fetched from system memory in response to a cache miss and pre-fetch blocks identified by the data access pattern record). 

With respect to Claims 9 and 18, WANG discloses the method/system of each respective parent claim.
WANG further discloses wherein the first instruction and the second instruction are the same (Fig 5 – access detection of Step 501 and pre-fetching of Step 503 may both happen in response to the same access instruction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide similar teachings and techniques of pre-fetching data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/            Examiner, Art Unit 2137